In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00015-CR
      ___________________________

       RUBEN VASQUEZ, Appellant

                       V.

           THE STATE OF TEXAS


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
        Trial Court No. 0353073D


Before Bassel, J.; Sudderth, C.J.; and Womack, J.
      Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant Ruben Vasquez attempts to appeal a 1990 conviction. Because we

have no jurisdiction, we dismiss this appeal.

      The trial court imposed Vasquez’s sentence on October 19, 1990. No motion

for new trial was filed; thus, his notice of appeal was due November 19, 1990. See

Tex. R. App. P. 26.2(a)(1). Vasquez did not file his notice of appeal until December 4,

2018—over twenty-eight years late.

      On February 5, 2019, we notified Vasquez that because of the apparent

untimeliness of his appeal, we would dismiss this appeal unless he or any party

desiring to continue the appeal responded by February 15, 2019, and showed grounds

for continuing the appeal. Vasquez responded, but his response does not show any

grounds for continuing the appeal.

      A notice of appeal that complies with the requirements of rule 26 is essential to

vest this court with jurisdiction over an appeal. See Tex. R. App. P. 26.2. The Texas

Court of Criminal Appeals has expressly held that without a timely filed notice of

appeal, we cannot exercise jurisdiction over an appeal. Olivo v. State, 918 S.W.2d 519,

522 (Tex. Crim. App. 1996).

      Because Vasquez filed his pro se notice of appeal too late, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       Per Curiam



                                            2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: March 7, 2019




                           3